Citation Nr: 1016910	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic kidney disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2009, the Board referred the Veteran's claim to 
obtain an expert medical opinion from a nephrologist.  See 
VHA Directive 2006-019 dated April 3, 2006; 38 U.S.C.A. 
§§ 5103A and 7109 (West 2002); 38 C.F.R. § 20.901 (2009).  
The requested opinion was obtained in December 2009.  In 
January 2010, it was sent to the Veteran to provide him with 
an opportunity to respond in accordance with 38 C.F.R. 
§ 20.903.  

In March 2010, the Veteran submitted a written statement with 
attachments.  The Board notes that some of the attachments 
are duplicates of evidence already of record, but some of 
them constitute new evidence.  The Board notes that on a 
Medical Opinion Response Form the Veteran checked the option 
indicating he was submitting argument and/or new evidence and 
requesting that his case be remanded to the AOJ for review of 
this new evidence.  Thus, the Board has no option but to 
remand the Veteran's claim at this time for the AOJ to 
consider this new evidence in the first instance in 
accordance with 38 C.F.R. § 20.1304.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Readjudicate the Veteran's claim 
specifically taking into consideration 
new evidence received since the 
Veteran's appeal was certified to the 
Board in April 2009.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

